UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-2363



FRED BARKER, JR.,

                                              Plaintiff - Appellant,

          versus


MANCOR CAROLINA, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CA-00-1427)


Submitted:   November 19, 2002          Decided:     December 13, 2002


Before MICHAEL, Circuit Judge, HAMILTON, Senior Circuit Judge, and
Claude M. HILTON, Chief United States District Judge for the
Eastern District of Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM, Charleston, South
Carolina, for Appellant.   Vincent A. Sheheen, SAVAGE, ROYALL &
SHEHEEN, L.L.P., Camden, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Fred Barker, Jr., appeals the district court’s order accepting

the   recommendation   of   the   magistrate   judge   to   grant   Mancor

Carolina, Inc.’s motion for summary judgment in Barker’s action

alleging employment discrimination.        We have reviewed the record

and find no reversible error.           Accordingly, we affirm on the

reasoning of the district court.        See Barker v. Mancor Carolina,

Inc., No. CA-00-1427 (D.S.C. filed Oct. 12, 2001 & entered Oct. 15,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                AFFIRMED




                                    2